              Case 2:18-cv-02248-KJD-BNW Document 24-1 Filed 11/21/19 Page 1 of 1




1

2

3

4

5

6

7

8
                                       UNITED STATES DISTRICT COURT
9                                          DISTRICT OF NEVADA
10

11
     Mark Gutierrez,                                       Case No.: 2:18-cv-02248-KJD-BNW
12
                          Plaintiff,                       [PROPOSED] ORDER GRANTING
13
                                                           STIPULATION RE: DISMISSAL
                    vs.
14                                                         OF ENTIRE ACTION WITH
15   Aargon Agency, Inc., dba Aargon Collections, a        PREJUDICE, PURSUANT TO
     Nevada Corporation                                    FRCP 41(a)(1)(A)(ii)
16

17                        Defendant.

18

19
                    Having considered the parties’ Stipulation for Dismissal, the above-entitled
20
     action is hereby dismissed in its entirety, with prejudice. Each party to bear their
21
     own costs and expenses.
22

23                  IT IS SO ORDERED.
24
     Dated:
25                                                  Honorable Kent J. Dawson
26                                                  UNITED STATES DISTRICT JUDGE
27

28




     {00124145;1}                                      1
                                                     [PROPOSED] ORDER GRANTING STIPIULATION RE: DISMISSAL
                                                                                      2:18-cv-02248-KJD-BNW
